Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS received 03/08/2021 has been considered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beall et al. (US20160102010, hereinafter referred to as Beall), and further in view of Siebers et al. (US20130201678, hereinafter referred to as Siebers).
Regarding claims 1-3, Beall discloses a glass-ceramic article having a petalite crystalline phase and a lithium silicate crystalline phase (see Beall at [0008]). Beall further discloses that the weight percentage of each of the petalite crystalline phase and the lithium silicate crystalline phase in the glass-ceramic article are greater than each of the weight percentages of other crystalline phases present in the glass-ceramic article (see Beall at [0008], disclosing the petalite crystalline phase and the lithium silicate crystalline phase have higher weight percentages than other crystalline phases present in the glass-ceramic article).
Beall discloses a glass-ceramic with a composition comprising 55 to 80 wt. % SiO2 (see Beall at Page 14, Table 2, Example 22, disclosing a glass-ceramic with an SiO2 content of 78.3 wt. %), Al2O3 in an amount from 2 to 20 wt. % (see Beall at Page 14, Table 2, Example 22, disclosing a glass-ceramic with an Al2O3 content of 8.1 wt. %), Li2O in an amount from 5 to 20 wt. % (see Beall at Page 14, Table 2, Example 22, disclosing a glass-ceramic with an Li2O content of 11.9 wt. %), P2O5 in an amount from 0.5 to 6 wt. % (see Beall at Page 14, Table 2, Example 22, disclosing a glass-ceramic with an P2O5 content of 2.2 wt. %), and ZrO2 in an amount from 0.2 to 15 wt. % (see Beall at Page 14, Table 2, Example 22, disclosing a glass-ceramic with an ZrO2 content of 4.0 wt. %). 
Beall does not specifically disclose CIELAB values for this glass-ceramic, however, the above glass-ceramic example (see Beall at Page 14, Table 2, Example 
While Beall does discloses the inclusion of colorants (see Beall at [0173]), Beall does not disclose > 0.5 wt. % to 5 wt. % or >0.5 wt. % to 3 wt. % (per claims 1 and 3 respectively) of one or more colorants selected from the group consisting of Fe2O3, NiO, Co3O4, MnO2, Cr2O3, Au, and V2O5. 
Siebers is directed towards a dyed glass ceramic (see Siebers at the Abstract) containing Li2O, Al2O3, and SiO2 (see Siebers at [0046]). Siebers teaches that the combination of several coloring oxides enables the transmittance curve to be increased specially for discrete wavelength ranges (see Siebers at [0032]). Siebers further teaches the skilled practitioner will adjust the required transmittance of the cooktop to the respective thickness via the concentration of colorant without any problem (see Siebers at [0038]). Siebers teaches a combination of at least two coloring oxides selected from the following group with total contents of up to 1 wt 2O5 0-0.06 wt. %; Fe2O3 0.03-0.3 wt. %; CoO 0-0.3 wt. %; Cr2O3 0-0.3 wt. %; NiO 0-0.3 wt. % (see Siebers at [0045]-[0046]). Examiner notes that the combination of Fe2O3 with CoO, Cr2O3, or NiO as taught yields a total colorant range of at least 0.03-0.6 wt. % or more, which is within the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05). Alternatively, the combination of Fe2O3 with any of the constituents listed by Siebers in the ranges taught by Siebers provides for a total colorant range of at least 0.03-0.36 wt. % or more, which is close to touching the claimed range. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph). 
Therefore, it would have been obvious to modify the glass-ceramic disclosed by Beall to include the colorants within the ranges as taught by Siebers with a reasonable expectation of providing a colored glass ceramic without any problems as taught by Siebers. 
Regarding claims 4 and 5, Beall discloses the limitations of claim 1 as discussed above. Beall does not explicitly disclose that 80 wt. % or 95 wt. % of the colorant in the composition is present in a residual glass phase of the glass-ceramic article, however, a person having ordinary skill in the art would expect the colorant to remain in the residual glass phase and not in the crystalline phase as an inherent 
Regarding claim 6, while Beall does discloses the inclusion of colorants (see Beall at [0173]), Beall does not disclose wherein one or more colorants is selected from the group consisting of, in wt. %, Au in an amount from 0.1 to 1.5; Cr2O3 in an amount of from 0.05 to 1.0; NiO in an amount of from 0.1 to 2.0; V2O5 in an amount of from 0.1 to 2.0; Co3O4 in an amount of from 0.01 to 2.0; an combinations thereof. 
Siebers is directed towards a dyed glass ceramic (see Siebers at the Abstract) containing Li2O, Al2O3, and SiO2 (see Siebers at [0046]). Siebers teaches that the combination of several coloring oxides enables the transmittance curve to be increased specially for discrete wavelength ranges (see Siebers at [0032]). Siebers further teaches the skilled practitioner will adjust the required transmittance of the cooktop to the respective thickness via the concentration of colorant without any problem (see Siebers at [0038]). Siebers teaches a combination of at least two coloring oxides selected from the following group with total contents of up to 1 wt %: V2O5 0-0.06 wt. %; Fe2O3 0.03-0.3 wt. %; CoO 0-0.3 wt. %; Cr2O3 0-0.3 wt. %; 
Therefore, it would have been obvious to modify the glass-ceramic disclosed by Beall to include the colorants within the ranges as taught by Siebers with a reasonable expectation of providing a colored glass ceramic without any problems as taught by Siebers. 
Regarding claim 7, Beall discloses the limitations of claim 6 as discussed above. Beall does not specifically disclose CIELAB values for this glass-ceramic, however, Beall does teach the inclusion of colorants such as about 1 wt. % CuO (see Beall at [0173]) in a glass-ceramic which is similar in composition (see Beall at Page 14, Table 2, Example 22) to the glass-ceramic of Example 12 from Table 2 on page 25 of the instant application. Examiner notes that Example 12 from Table 2 on page 25 of the instant application meets the CIELAB limitations of claim 7 of the instant application. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01(I) first paragraph).
Regarding claim 8, Beall discloses a glass-ceramic article having a petalite crystalline phase and a lithium silicate crystalline phase (see Beall at [0008]). Beall 1/2 or greater (see Beall at [0062]).
Beall does not explicitly disclose that the colorant in the composition is present in a residual glass phase of the glass-ceramic article, however, a person having ordinary skill in the art would expect the colorant to remain in the residual glass phase and not in the crystalline phase as an inherent characteristic of a colored glass-ceramic article. Examiner notes that Example 12 from Table 2 on page 25 of the instant application meets the CIELAB limitations of claim 8 of the instant application. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01(I) first paragraph).
While Beall does discloses the inclusion of colorants (see Beall at [0173]), Beall does not disclose > 0.5 wt. % to 5 wt. % of one or more colorants selected from the group consisting of Fe2O3, NiO, Co3O4, MnO2, Cr2O3, Au, and V2O5
Siebers is directed towards a dyed glass ceramic (see Siebers at the Abstract) containing Li2O, Al2O3, and SiO2 (see Siebers at [0046]). Siebers teaches that the combination of several coloring oxides enables the transmittance curve to be increased specially for discrete wavelength ranges (see Siebers at [0032]). Siebers further teaches the skilled practitioner will adjust the required transmittance of the cooktop to the respective thickness via the concentration of colorant without any problem (see Siebers at [0038]). Siebers teaches a combination of at least two coloring oxides selected from the following group with total contents of up to 1 wt %: V2O5 0-0.06 wt. %; Fe2O3 0.03-0.3 wt. %; CoO 0-0.3 wt. %; Cr2O3 0-0.3 wt. %; NiO 0-0.3 wt. % (see Siebers at [0045]-[0046]). Examiner notes that the combination of Fe2O3 with CoO, Cr2O3, or NiO as taught yields a total colorant range of at least 0.03-0.6 wt. % or more, which is within the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05). Alternatively, the combination of Fe2O3
Therefore, it would have been obvious to modify the glass-ceramic disclosed by Beall to include the colorants within the ranges as taught by Siebers with a reasonable expectation of providing a colored glass ceramic without any problems as taught by Siebers.
Regarding claim 9, Beall discloses a glass-ceramic with a composition comprising 55 to 80 wt. % SiO2 (see Beall at Page 14, Table 2, Example 22, disclosing a glass-ceramic with an SiO2 content of 78.3 wt. %), Al2O3 in an amount from 2 to 20 wt. % (see Beall at Page 14, Table 2, Example 22, disclosing a glass-ceramic with an Al2O3 content of 8.1 wt. %), Li2O in an amount from 5 to 20 wt. % (see Beall at Page 14, Table 2, Example 22, disclosing a glass-ceramic with an Li2O content of 11.9 wt. %), P2O5 in an amount from 0.5 to 6 wt. % (see Beall at Page 14, Table 2, Example 22, disclosing a glass-ceramic with an P2O5 content of 2.2 wt. %), and ZrO2 in an amount from 0.2 to 15 wt. % (see Beall at Page 14, Table 2, Example 22, disclosing a glass-ceramic with an ZrO2 content of 4.0 wt. %).
Regarding claim 10, While Beall does discloses the inclusion of colorants (see Beall at [0173]), Beall does not disclose > 0.5 wt. % to 3 wt. % or >0.5 wt. % to 3 wt. % (per claims 1 and 3 respectively) of one or more colorants selected from the group consisting of Fe2O3, NiO, Co3O4, MnO2, Cr2O3, Au, and V2O5
Siebers is directed towards a dyed glass ceramic (see Siebers at the Abstract) containing Li2O, Al2O3, and SiO2 (see Siebers at [0046]). Siebers teaches that the combination of several coloring oxides enables the transmittance curve to be increased specially for discrete wavelength ranges (see Siebers at [0032]). Siebers further teaches the skilled practitioner will adjust the required transmittance of the cooktop to the respective thickness via the concentration of colorant without any problem (see Siebers at [0038]). Siebers teaches a combination of at least two coloring oxides selected from the following group with total contents of up to 1 wt %: V2O5 0-0.06 wt. %; Fe2O3 0.03-0.3 wt. %; CoO 0-0.3 wt. %; Cr2O3 0-0.3 wt. %; NiO 0-0.3 wt. % (see Siebers at [0045]-[0046]). Examiner notes that the combination of Fe2O3 with CoO, Cr2O3, or NiO as taught yields a total colorant range of at least 0.03-0.6 wt. % or more, which is within the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05). Alternatively, the combination of Fe2O3
Therefore, it would have been obvious to modify the glass-ceramic disclosed by Beall to include the colorants within the ranges as taught by Siebers with a reasonable expectation of providing a colored glass ceramic without any problems as taught by Siebers.
Regarding claims 11 and 12, Beall discloses the limitations of claim 8 as discussed above. Beall does not explicitly disclose that 80 wt. % or 95 wt. % of the colorant in the composition is present in a residual glass phase of the glass-ceramic article, however, a person having ordinary skill in the art would expect the colorant to remain in the residual glass phase and not in the crystalline phase as an inherent characteristic of a colored glass-ceramic article. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01(I) first paragraph). 
Regarding claim 13, while Beall does discloses the inclusion of colorants (see Beall at [0173]), Beall does not disclose wherein one or more colorants is selected from the group consisting of, in wt. %, Au in an amount from 0.1 to 1.5; Cr2O3 in an amount of from 0.05 to 1.0; NiO in an amount of from 0.1 to 2.0; V2O5 in an amount of from 0.1 to 2.0; Co3O4
Siebers is directed towards a dyed glass ceramic (see Siebers at the Abstract) containing Li2O, Al2O3, and SiO2 (see Siebers at [0046]). Siebers teaches that the combination of several coloring oxides enables the transmittance curve to be increased specially for discrete wavelength ranges (see Siebers at [0032]). Siebers further teaches the skilled practitioner will adjust the required transmittance of the cooktop to the respective thickness via the concentration of colorant without any problem (see Siebers at [0038]). Siebers teaches a combination of at least two coloring oxides selected from the following group with total contents of up to 1 wt %: V2O5 0-0.06 wt. %; Fe2O3 0.03-0.3 wt. %; CoO 0-0.3 wt. %; Cr2O3 0-0.3 wt. %; NiO 0-0.3 wt. % (see Siebers at [0045]-[0046]), which is within the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).
Therefore, it would have been obvious to modify the glass-ceramic disclosed by Beall to include the colorants within the ranges as taught by Siebers with a reasonable expectation of providing a colored glass ceramic without any problems as taught by Siebers.
Regarding claim 14, Beall discloses the limitations of claim 13 as discussed above. Beall does not specifically disclose CIELAB values for this glass-ceramic, however, Beall does teach the inclusion of colorants such as about 1 wt. % CuO (see Beall at [0173]) in a glass-ceramic which is similar in composition (see Beall 
Regarding claim 15, Regarding claim 15, Beall discloses the limitations of Claim 8 as discussed above. Beall further discloses each of the petalite crystalline phase and the lithium silicate crystalline phase in the glass-ceramic article have greater weight percentages than other crystalline phases present in the glass-ceramic article (see Beall at [0008], teaching the petalite crystalline phase and the lithium silicate crystalline phase have higher weight percentages than other crystalline phases present in the glass-ceramic article). 
Regarding claim 16, Beall discloses a glass-ceramic article having a petalite crystalline phase and a lithium silicate crystalline phase (see Beall at [0008]). Beall further discloses that the weight percentage of each of the petalite crystalline phase and the lithium silicate crystalline phase in the glass-ceramic article are greater than each of the weight percentages of other crystalline phases present in the glass-ceramic article (see Beall at [0008], disclosing the petalite crystalline phase and the 
Beall does not specifically disclose CIELAB values for this glass-ceramic, however, Beall does teach the inclusion of colorants such as about 1 wt. % CuO (see Beall at [0173]) in a glass-ceramic which is similar in composition (see Beall at Page 14, Table 2, Example 22) to the glass-ceramic of Example 12 from Table 2 on page 25 of the instant application. Examiner notes that Example 12 from Table 2 on page 25 of the instant application meets the CIELAB limitations of claim 16 of the instant application. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01(I) first paragraph).
While Beall does discloses the inclusion of colorants (see Beall at [0173]), Beall does not disclose > 0.5 wt. % to 5 wt. % or >0.5 wt. % to 3 wt. % (per claims 1 and 3 respectively) of one or more colorants selected from the group consisting of Fe2O3, NiO, Co3O4, MnO2, Cr2O3, Au, and V2O5. 
Siebers is directed towards a dyed glass ceramic (see Siebers at the Abstract) containing Li2O, Al2O3, and SiO2 (see Siebers at [0046]). Siebers teaches that the combination of several coloring oxides enables the transmittance curve to be increased specially for discrete wavelength ranges (see Siebers at [0032]). Siebers 2O5 0-0.06 wt. %; Fe2O3 0.03-0.3 wt. %; CoO 0-0.3 wt. %; Cr2O3 0-0.3 wt. %; NiO 0-0.3 wt. % (see Siebers at [0045]-[0046]). Examiner notes that the combination of Fe2O3 with CoO, Cr2O3, or NiO as taught yields a total colorant range of at least 0.03-0.6 wt. % or more, which is within the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05). Alternatively, the combination of Fe2O3 with any of the constituents listed by Siebers in the ranges taught by Siebers provides for a total colorant range of at least 0.03-0.36 wt. % or more, which is close to touching the claimed range. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph). 
Therefore, it would have been obvious to modify the glass-ceramic disclosed by Beall to include the colorants within the ranges as taught by Siebers with a reasonable expectation of providing a colored glass ceramic without any problems as taught by Siebers.
Regarding claim 17, Beall discloses the limitations of claim 16 as discussed above. Beall further discloses a glass-ceramic with a composition comprising 55 to 80 wt. % SiO2 (see Beall at Page 14, Table 2, Example 22, disclosing a glass-ceramic with an SiO2 content of 78.3 wt. %), Al2O3 in an amount from 2 to 20 wt. % (see Beall at Page 14, Table 2, Example 22, disclosing a glass-ceramic with an Al2O3 content of 8.1 wt. %), Li2O in an amount from 5 to 20 wt. % (see Beall at Page 14, Table 2, Example 22, disclosing a glass-ceramic with an Li2O content of 11.9 wt. %), P2O5 in an amount from 0.5 to 6 wt. % (see Beall at Page 14, Table 2, Example 22, disclosing a glass-ceramic with an P2O5 content of 2.2 wt. %), and ZrO2 in an amount from 0.2 to 15 wt. % (see Beall at Page 14, Table 2, Example 22, disclosing a glass-ceramic with an ZrO2 content of 4.0 wt. %).
Regarding claim 18, Beall discloses the glass-ceramic article has a fracture toughness of 1 MPa*m1/2 or greater (see Beall at [0062]).
Regarding claim 19, Beall discloses the glass-ceramic article has a Vickers hardness of 600 kgf/mm2 or greater (see Beall at [0062]).
Regarding claim 20, Beall discloses the glass-ceramic article has a ring-on-ring strength of at least 300 MPa (see Beall at [0062]).
Response to Arguments
Applicant's arguments filed 03/16/2021 have been fully considered but they are not persuasive. 
Applicant argues that the claims are in condition for allowance because the amendment filed 03/16/2021 avoids the application of Beall as prior art under 35 U.S.C § 102. While said amendment does avoid the 102 application of Beall as prior art, this is a moot point as the claims are not in condition for allowance due to the rejection under 35 § U.S.C. 103 as discussed above. Therefore this argument is not persuasive. 
Conclusion
Although not relied upon to form the basis of a rejection, Applicant should be aware of the disclosure made by Borczuch-Laczka et al. (US20140141960, hereinafter referred to as Borczuch-Laczka) when drafting a response. Borczuch-Laczka is directed to a glass-ceramic body having crystalline phases differing from region to region (see Borczuch-Laczka at [0030]) such as lithium disilicate (see Borczuch-Laczka at [0093]) and petalite (see Borczuch-Laczka at [0093]). Borczuch-Laczka further demonstrates several compositions that meet the limitations of the claims in the instant specification (see Borczuch-Laczka at Page 5, Examples II-V).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616.  The examiner can normally be reached on M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        




/CAMERON K MILLER/Examiner, Art Unit 1731